ALEXANDER, Justice
(c&ncurring).
The most serious question in this case is that raised by the appellants in their second assignment of error. The court, in the first and second issues submitted to the jury, inquired whether a “boomer handle” was permitted to protrude from the side of appellant Norton’s truck, and, if so, whether the same was negligence. The third issue submitted was as follows: “Did such negligence, if any, directly cause the accident and any injury to the plaintiff, as alleged in the petition.”
By another group of questions the court inquired whether defendant’s employee operated the truck upon the left side of the road, whether this was negligence, and whether such "negligence directly caused the accident, etc., and by a third group the court inquired whether said employee operated the truck so close to plaintiff’s automobile that the attachments on the truck struck plaintiff’s arm, whether this was negligence and whether such negligence directly caused the accident or any injury to the plaintiff, etc. The jury answered each of said groups of issues in the-affirmative. Appellants objected to the submission of said third issue and to the similar issue in each of said groups of issues as follows:
“Said question submits an immaterial issue to the jury, — -the proper issue to submit being as to whether or not the said negligence was the proximate cause of the plaintiff’s injuries, and the giving of said special issue is prejudicial to the defendant.”
The court overruled said objection and did not submit in his charge any issue of whether either of said acts of negligence was the proximate cause of appellee’s injuries. The action of the court in overruling said objection constitutes the basis of -appellants’ said second assignment of error.
I am of the opinion that the court did nor err in so submitting the issues. The term “directly” is a stronger term than “proximate” and the court, by using the phrase “directly caused” instead of “proximate cause” as requested by appellants, placed a greater burden on the appellee than was required by law. If the appellee was willing to assume this extra burden, the appellants have no right to complain.
The appellants are apparently of the opinion that the court should have submitted the issue as to whether such negligence was *936the proximate cause of plaintiff’s injury and that such issue should have been followed by such definition of “proximate cause” as would have excluded any intervening agency and have required the jury to find that the injury sustained by plaintiff, or some similar injury, ought to have been foreseen as the probable result of the negligent act. The finding of the jury, however, that such negligence “directly caused” the injury to plaintiff excluded the idea of any intervening agency. Moreover, the evidence did not raise the issue of intervening agency and there was, therefore, no need for a charge thereon. Greer v. Thaman (Tex. Com. App.) 55 S.W.(2d) 519, par. 6. Whether or not the injury to plaintiff should have been foreseen was not material in determining whether or not the negligent act complained of caused the injury. Causation or whether or not an act caused a given result is not dependent on “foreseeability.” “Foreseeability” is material in determining the existence of negligence, for if one could not foresee that injury would result to another as the consequence of his acts, he would not'be guilty of negligence; but whether or not the injury could have been foreseen has nothing to do with the problem of whether the act complained of caused the injury. Whether or not a given act caused the injury complained of can be determined as well without knowing whether the result could have been foreseen as a probable consequence of the act as it could with knowledge of such act. See Texas Law Review, Vol. 1, page 240.
If the appellants desired to have the jury informed that the driver of the truck was not guilty of negligence in doing the things that he did, if he could not have foreseen or anticipated that injury would result therefrom, they should have requested the court to so charge the jury in connection with the definition of “negligence,” or should have objected to the court’s charge for the failure to so instruct the jury. The mere objection that the court failed to submit the issue of whether the defendant’s negligence was the proximate cause of the injury was not sufficient where the court submitted the issue as to whether such negligence was the “direct cause” of such injuries. Whether or not the defendant’s negligent acts directly caused the injury to the plaintiff was a material issue, and since the court submitted the same to the jury it was not necessary for the court to submit to the jury the issue of whether such negligent acts proximately caused plaintiff’s injuries.
I am of the opinion that none of the other assignments present reversible error, and I therefore concur in the affirmance of the judgment of the trial court.